Citation Nr: 0614932	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  01-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has basic eligibility for dependency 
and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in September 1978 with over twenty years of active duty 
service.  He died in May 1985.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 administration decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional (RO), which denied the appellant basic 
eligibility for DIC benefits under 38 C.F.R. § 3.11 (person 
who intentionally and wrongfully causes the death of another 
person is not entitled to pension, compensation, or increased 
pension, compensation, or DIC by reason of such death).

The appellant testified at a Travel Board hearing held on 
March 21, 2003, in St. Petersburg, Florida before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran was murdered on May [redacted], 1985; the cause of 
death was gunshot wounds, head and chest.

2.  The conviction of the appellant for voluntary 
manslaughter is essentially a guilty verdict of intentionally 
violating the veteran's right to live; or in other words, 
intentionally and wrongfully causing his death.  


CONCLUSION OF LAW

The veteran's death was incurred under circumstances that 
prevent payment of VA payments to the appellant based on that 
death.  38 C.F.R. § 3.11 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Pursuant to the Board's September 2003 Remand, the Appeals 
Management Center (AMC) requested that the appellant provide 
the necessary authorization forms so that supporting 
documents filed by the appellant with Florida's Board of 
Pardons in connection with the pardon granted to her in 
September 2002 be obtained, advised the appellant of her 
right to submit any additional evidence or information in 
support of her claim, referred the case to the Regional 
Counsel for preparation of an addendum legal opinion to the 
previous opinion filed in September 1998, and readjudicated 
the issue on appeal.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
September 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Any person who intentionally and wrongfully caused the death 
of another person is not entitled to pension, compensation, 
or dependency and indemnity compensation or increased 
pension, compensation or dependency and indemnity 
compensation by reason of such death.  38 C.F.R. § 3.11.

In this case, the record reflects that the veteran's death 
occurred in May 1985.  He died as a result of gunshot wounds 
of the head and chest, and his death was determined to be a 
result of a homicide.  In July 1985, the appellant filed for 
DIC benefits.  In a rating decision dated September 4, 1985, 
basic eligibility under 38 U.S.C. Chapter 35 was established 
due to the fact that at the time of the veteran's death, a 
total disability evaluation had been in effect for five 
continuous years.  However, because the appellant was under 
investigation for the murder of the veteran, it appears 
benefits were withheld pending outcome of an investigation.  
In June 1997, the appellant again filed for DIC benefits.    

The record further reflects that the appellant was tried and 
found guilty of murder in the second degree with a firearm 
and sentenced to 12 years in prison.  She appealed her 
conviction, and in December 1988 the Fifth District Court of 
Appeal of the State of Florida reversed the conviction on the 
basis of error, and a new trial was ordered.  In March 1989, 
she pled nolo contendre as part of a plea bargain agreement, 
she was found guilty of the lesser included offense of 
manslaughter, and her sentence was reduced to time already 
served, 588 days.   

In August 1990, the appellant was granted a Certificate of 
Restoration of Civil Rights.  In September 2002, Florida 
Governor Jeb Bush granted the appellant a pardon without the 
right to own, possess, or use firearms.

At the March 2003 Board hearing, the appellant advanced the 
argument that she was charged with manslaughter and it was 
determined to be voluntary; and that voluntary manslaughter 
as defined by Black's Law Dictionary is an act committed 
voluntarily upon a sudden heat of passion, the unlawful 
taking of human life without malice, and under circumstances 
falling short of willful, premeditated, or deliberate intent 
to kill.  The appellant argues that as malice was not a 
factor, and willful was not a factor in the act, since 
willful is synonymous with wrongful, and malice synonymous 
with wrongful and willful, the act does not meet the criteria 
under 3.11 because it was not willful and it was not 
wrongful.

The appellant's representative also noted that the only other 
case similar to the case on appeal is Lofton v. West, 198 
F.3d 846 (1999).  In that case, the appellant requested that 
her claim for DIC benefits which had been previously denied 
by VA in 1991 be reopened.  The appellant contended that she 
did not wrongfully kill the veteran.  She asserted that she 
had to shoot him to prevent him from gaining custody of her 
daughter whom he had previously sexually molested.  The 
relevant evidence received since the 1991 Administrative 
Decision consisted of a copy of a November 1985 decision of 
the United States Court of Appeals for the Tenth Circuit 
reversing the appellant's conviction of second degree murder 
of the veteran (United States v. Lofton, 776 F.2d 918 
(1995)); the testimony of the appellant at a personal hearing 
at the RO before a hearing officer in June 1995 and at a 
personal hearing at the RO before a Board member in June 
1996; and various legal documents associated with the charge 
of aggravated incest brought against the veteran by the State 
of Kansas in 1983.  The Board found that although the 
evidence received was new, relevant, and probative to the 
issue of wrongfulness of the veteran's death, it did not 
provide a reasonable possibility of changing the outcome in 
the 1991 administrative decision.

The Board notes that the facts in Lofton are different from 
the facts in this case as the widow in Lofton admitted that 
she had killed her husband because he had sexually abused her 
daughter and that she had to kill him in order to prevent 
further acts of abuse.  The appellant in the present appeal 
has consistently contended that a third party invaded their 
home and killed her husband.  In addition, in this case, the 
appellant received a pardon from the Governor of her state; 
not so in the Lofton case. 

The Board notes that the rules of evidence, practice, and 
procedure in a criminal proceeding differ from those of a 
civil action, so that adjudication in the one is not decisive 
as to the other.  In a criminal proceeding, guilt must be 
proved beyond a reasonable doubt.  In a civil action, the 
issue is determinable upon a preponderance of the evidence.

In order to properly address the question of whether the 
appellant's plea or conviction of manslaughter means that the 
appellant intentionally and wrongfully caused the death of 
the veteran, the Board must consider Florida state law.

In September 1998, the Office of Regional Counsel (ORC) 
issued an opinion concerning whether the appellant was 
entitled to receive DIC in light of 38 C.F.R. § 3.11.  In 
that opinion, ORC noted that the appellant plead "nolo 
contendere" to the offense of manslaughter and that in Lott 
v. United Stated, 81 S. Ct. 1563, the U.S. Supreme Court 
stated, "a plea of "nolo contendere" literally means:  "I 
do not contest it" ... and "is a mere statement of 
unwillingness to contest and no more ... it does admit "every 
essential element of the offenses (that is) well pleaded in 
the charge." ... Hence, it is tantamount to "an admission of 
guilt for the purpose of this case." ... Yet the plea itself 
does not constitute a conviction nor hence a "determination 
of guilt."  It does not dispose of the case.  It is still up 
to the court "to render judgment thereon." ... Necessarily, 
then, it is the judgment of the court - not the plea "that 
constitutes the determination of guilt."  (Citation 
Omitted).  

ORC also stated, "The Florida Supreme Court has determined 
that such a plea admits the charges for the purpose of the 
pending prosecution.  To that extent, it has the same legal 
effect as a plea of guilty.  However, unlike a guilty plea, 
it cannot be used against the defendant in a civil suit as an 
admission of the facts charged in the criminal case, when 
accompanied by a proclamation of the defendant's innocence.  
Vison v. Florida, 345 So.2d 711 (1977)."

The Board notes that the Court in Vison noted, "In summary, 
a conviction obtained pursuant to a plea of nolo contendere 
can support a revocation of probation.  However, in this 
case, the trial court erred in announcing that the 
defendant's nolo plea in the Hillsborough County driving 
while license suspended/knowingly prosecution was binding and 
conclusive on the issue of whether the defendant was in fact 
guilty of that charge."  Thus, while the Board may not use 
the appellant's plea to the lesser charge of manslaughter, it 
may use the subsequent conviction.   
  
Florida statute defines manslaughter as "the killing of a 
human being by the act, procurement, or culpable negligence 
of another, without lawful justification according to the 
provisions of chapter 776 and in cases in which such killing 
shall not be excusable homicide or murder, according to the 
provisions of this chapter ...."  West's F.S.A. § 782.07. 
 
Relevant case law defines culpable negligence as conduct of a 
gross and flagrant character, evincing reckless disregard of 
human life, or of safety of persons exposed to its dangerous 
effects, or the entire want of care which would raise 
presumption of conscious indifference to consequences or 
which shows wantonness or recklessness or grossly careless 
disregard of safety and welfare of public, or that reckless 
indifference to rights of others, which is equivalent to an 
intentional violation of them.  Miller v. State, 75 So.2d 312 
(Fla. 1954).
 
The argument by the appellant's representative that the crime 
which she plead to lacked an element of intent is simply not 
persuasive.  Both manslaughter and second-degree murder can 
be defined generally as homicides resulting from the criminal 
actions of an accused who had no premeditated design to kill. 
Ellison vs. State of Florida, 547 So.2d 1003, 1006 (1989).  
In discussing F.S.A. § 782.07, the Court in Ellison stated 
that:

A defendant is culpably negligent when he consciously 
follows a course of conduct showing reckless 
disregard of human life, or of the safety of persons 
exposed to its dangerous effects, or such an entire 
want of care as to raise a presumption of a conscious 
indifference to consequences, or which shows 
wantonness or recklessness, or a grossly careless 
disregard of the safety and welfare of the public, or 
such an indifference to the rights of others as is 
equivalent to an intentional violation of such 
rights. 

Applying the law to this case, the appellant's conviction of 
voluntary manslaughter essentially found her guilty of 
intentionally violating the veteran's right to live; i.e., 
intentionally and wrongfully causing his death.  The 
appellant served a sentence of 588 days for the crime and 
there is no evidence that her conviction for the voluntary 
manslaughter of the veteran has been overturned on appeal.  
Manslaughter is a lesser included offense within the crime of 
second degree murder.  See, generally, Ellison, supra.  v. 
Qunitero, 21 F.3d 885, 889 (9th Cir. 1994).  Manslaughter is 
distinguished from murder by the absence of malice or evil 
intent, but manslaughter does not lack any element of intent. 
By intent, it is meant that the appellant intentionally 
caused the death of the victim.  However, the intent required 
is one of general intent, whereas specific intent requires 
that the perpetrator committed the crime in a willful, 
deliberate, malicious, and premeditated act.  See, e.g., U.S. 
v. Marshall, 470 F.Supp. 194, 195-196 (1979) (citing Kane v. 
U.S., 399 F.2d 730, 736 (9th Cir. 1968)).

Therefore, based solely on her conviction of manslaughter, 
she would be barred by VA regulation from receiving DIC.  
Without evidence of self-defense or defense of another, the 
Board cannot find that there is sufficient evidence of a 
legal justification or excuse for the shooting of the veteran 
within the meaning of the law.

However, the Board must also address the impact of a 
September 2002 pardon granted to the appellant by Florida 
Governor, Jeb Bush.

First, it must be noted that the pardon itself indicated that 
it "does not . . . require other Boards or Agencies to grant 
favorable consideration in matters within their respective 
jurisdiction."  The appellant's eligibility for DIC benefits 
is solely within the jurisdiction of VA, and the fact the 
appellant received a pardon, standing alone, does not mean 
her claim is automatically granted.

In a June 2005 addendum opinion, ORC addressed three 
questions posed by the Board in its September 2004 Remand (1) 
What is the difference between the September 2002 pardon 
issued by Governor Bush and the Restoration of Civil Rights 
Certificate issued to the appellant in August 1990; (2) Did 
the appellant receive a "full pardon," as that term was 
used in the Regional Counsel's 1998 opinion; and (3) What did 
the appellant's 2002 pardon confer upon her.

ORC noted that in Florida, a pardon has traditionally been 
much more encompassing than the restoration of civil rights.  
Pursuant to Fla. Stat. § 940.05, any person who has been 
convicted of a felony may be entitled to the restoration of 
all the rights of citizenship enjoyed by him or her prior to 
conviction if the person has:  (1) received a full pardon 
from the Board of Pardons; (2) served the maximum term of the 
sentence imposed upon him or her; or (3) been granted his 
full release by the Parole Commission.  As the appellant had 
served the maximum term of the sentence imposed upon her, she 
was eligible to have her civil rights restored.    

ORC noted that the appellant's pardon, by its terms, 
contained conditions concerning her use and ownership of 
firearms, as well as restrictions on her eligibility for 
expunction of her criminal record and, therefore, was a 
conditional pardon, and not a full pardon.  

ORC noted that at the time of the appellant's pardon in 2002, 
the Fifth District of the state generally followed a line of 
cases in which a full gubernatorial pardon essentially erased 
the very fact of a crime, making it as if the crime for which 
a person had been pardoned had never occurred.

However, in the case R.J.L. v. State of Florida, 887 So.2d 
1268 (2004), the Florida Supreme Court determined that "[a] 
pardon has the effect of removing punishment and 
disabilities, and restoring civil rights. ... A pardon does not 
eliminate the adjudication of guilt, creating a fiction that 
the crime never occurred."  R.J.L., 887 So.2d at 1280.  
Further the Court held that "A pardon is the equivalent of 
forgiveness for a crime, it does not declare the pardoned 
individual innocent of the crime.  While a pardon removes the 
legal consequences of a crime, it does not remove the 
historical fact that a conviction occurred; a pardon does not 
mean that the conviction is gone.  ... Today, we hold that a 
pardon does not have the effect of erasing guilt so that a 
conviction is treated as though it has never occurred." Id. 
at 1281.    

In addition, ORC noted that a July 1992 change in Florida law 
prohibits a person who has been adjudicated guilty of 
committing any of the acts stemming from the arrest for 
alleged criminal activity to which the petition to expunge 
pertains from receiving a Certificate of Eligibility 
necessary to have criminal records sealed (expunged) by the 
Court, and hence, from having the underlying fact of the 
crime sealed or expunged. 

ORC noted that the 2002 pardon granted the appellant 
forgiveness for the crime of manslaughter for which she was 
adjudged guilty by the State of Florida.  Because her civil 
rights had already been restored, and she had served her 
sentence in full, the legal consequences of the crime were 
removed before the Governor's pardon was granted in September 
2002.  ORC stated that it was their opinion that the 
appellant realized no tangible benefit from the 2002 pardon.  

ORC noted that as the appellant's criminal conviction for 
manslaughter was in Brevard County in the Fifth District, had 
the appellant received a full, unconditional pardon, VA could 
have interpreted the full pardon as forgiving her conviction 
and rendering it a nullity.  However, the appellant's 
conditional pardon contained terms that explicitly state that 
it is conditioned on compliance with Fla. Stat. 943.0585(2).  
The ORC stated that to find that the appellant's pardon would 
have "removed the historical fact that a conviction 
occurred," would be incongruent.

After carefully considering the entire record in this case, 
the Board finds that the appellant was implicated in the 
veteran's death and it has not been shown that there was a 
legal justification or excuse or that she was insane at the 
time of her conduct or that she was otherwise not 
responsible.  The Board must follow state law on this point, 
and state law, as discussed above, clearly indicates that the 
conditional pardon received by the appellant did not make her 
prior conviction a "nullity," and the crime for which she 
was convicted contains an element of general intent, 
sufficient to find under VA's regulations that she 
intentionally and wrongfully caused the death of the veteran 
and is, therefore, not entitled to VA death benefits by 
reason of his death. 38 C.F.R. § 3.11.  The Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in April and July 2004.  Those letters 
advised the claimant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The July 2004 letter 
specifically told her to provide any relevant evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Since the DIC claim was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date issue that would 
warrant providing additional notice to the appellant.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the claimant in 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the appellant in October 2005.  Not only has she been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Basic eligibility for dependency and indemnity compensation 
(DIC) benefits is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


